DETAILED ACTION
Request for reconsideration of the application filed on 04/05/2021, is acknowledged.  No amendment was made to the claims.  Claims 6-7, 9-13 and 16-20 are pending in the application and are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-7, 9-13, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakankar et al. (Landes Bioscience, 2011) (Wakankar).
Regarding claim 6, Wakankar teaches a method for analyzing site occupancy ratio (molar ratio) in antibody-drug conjugates (page 163, par 1), said method comprising:
(i) providing a sample comprising an antibody-drug conjugate compound (page 169, par 5);
(ii) exposing the sample to de-salting (size-exclusion Chromatography) (Fig. 3);
(iii) exposing the sample to multienzyme digestion to form a digested peptide mixture, wherein the digested peptide mixture comprises conjugated peptide and unconjugated peptide (page 169, par 5);
(iv) ionizing the sample to form radical ion fragments (ESI) (page 169, par 5)
(v) detecting the mass-to-charge ratios (m/z peak) associated with the radical ion fragments (TOF-MS) in the mass spectrum (page 169, par 5);
(vi) analyzing the mass-to-charge ratios (m/z peak) of the radical ion fragments in the mass spectrum (page 169, par 5).
Drug to Antibody Ratio (DAR), Wakankar teaches that “The simplest technique relies on a UV/VIS spectroscopic analysis of the ADC. This method requires that the UV/VIS spectra of the drug and of the antibody have different Amax values. Using the measured absorbances of the ADC and the extinction coefficients of the mAb at its Amax of ~280 nm and the drug at its Amax, the individual concentrations of mAb and drug can be determined by the solution of two simultaneous equations. From this, the molar ratio (moles of drug per mole of antibody) can be calculated. This technique has been used widely, even for ADCs with a relatively small difference in Amax between protein and drug, such as with the conjugated vinca alkaloid, DAVLB (4-desacetylvinblastine) where the Amax of the drug is 270 nm” (page 163, par 1). Here, ADC is antibody drug conjugate or drug conjugated antibody. mAb is the total antibody that includes conjugated antibody and unconjugated antibody. Amax is the maximum adsorption wavelength. ADC and mAb have different wavelength of Amax. For example, mAb has Amax at ~280 nm. While conjugated vinca alkaloid, DAVLB (4-desacetylvinblastine) has Amax at 270 nm. Wakankar teaches that by measuring UV absorbance of drug conjugated antibody at its maximum adsorption wavelength (e.g. 270 nm) and UV absorbance of total antibody at its maximum adsorption wavelength (e.g. 280 nm), the individual concentrations of drug conjugated antibody and total antibody (that includes conjugated antibody and unconjugated antibody) can be determined. That leads to the Drug to Antibody Ratio (DAR).
While Wakankar teaches quantifying the site occupancy ratio (moles of drug per mole of antibody) in the sample by determining the ratio of conjugated antibody to conjugated antibody and unconjugated antibody (total antibody) based on UV/VIS absorbance, because the UV/VIS absorbance is proportional to the amount of conjugated antibody and total antibody in the sample, respectively (page 163, par 1), Wakankar does not specifically teach quantifying the site occupancy ratio (moles of drug per mole of antibody) in the sample by determining the ratio of conjugated peptide to conjugate peptide and unconjugated peptide (total peptide) based on the m/z peak area of the radical ion fragments in the mass spectrum. The underline objective technical problem is in providing an alternative measured data for representing the amount of drug conjugated antibody and total antibody. Since the m/z peak area of the 
It is well-established that a reference is not limited to its preferred embodiments. Merck & Co. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Instead, all disclosures therein must be evaluated for what they would have fairly suggested to one of ordinary skill in the art. In re Boe, 355 F.2d 961,965 (CCPA 1966).  In this case, Wakankar teaches using desalting column (size-exclusive column) before mass spectrum analysis (using size-exclusion chromatography coupled to mass spectrometry, SEC/ESI-MS) (Fig. 3), in order to purify antibody-drug conjugate compound and reduce salt concentration. Therefore, Wakankar would have fairly suggested, to one of ordinary skill in the art, exposing the sample to de-salting (size-exclusion Chromatography) before mass spectrum analysis (SEC/ESI-MS) (Fig. 3), in order to purify antibody-drug conjugate compound and reduce salt concentration. 
Regarding claim 7, Wakankar teaches that the method further comprising identifying the conjugated peptide and unconjugated peptide in the sample (page 169, par 5).
Regarding claim 9, Wakankar teaches that the method further comprising selecting two separate groups of mass-to charge ratios (m/z) of the radical ion fragments (page 169, par 5).
Regarding claim 10, Wakankar teaches that wherein the first group of mass-to-charge ratios (m/z) is associated with the radical ion fragments of the conjugated peptide (page 169, par 5).

Regarding claim 12, Wakankar teaches that wherein the selection of the two separate groups of mass-to-charge ratios (m/z) is based on known ion fragmentation patterns (page 169, par 5).
Regarding claim 13, Wakankar teaches that wherein the known ion fragmentation patterns are stored in a library (page 169, par 5).
Regarding claim 16, Wakankar teaches that wherein the multienzyme digestion comprises a first enzyme and a second enzyme (page 169, par 5).
Regarding claim 17, Wakankar teaches that wherein the first enzyme is trypsin/Lys C (page 169, par 5).
Regarding claim 19, Wakankar teaches that wherein the second enzyme is Asp N (page 169, par 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakankar et al. (Landes Bioscience, 2011) (Wakankar) in view of Doneanu et al. (Waters Corporation, 2012) (Doneanu).
Regarding claim 18 and 20, Wakankar does not specifically teach that wherein the ratio of the Asp N to sample is about 1:100 (w/w). However, Doneanu teaches achieving higher digestion efficiency by optimizing the ratio of trypsin to sample protein (Fig. 2). Doneanu teaches that the digestion efficiency is close to 100%, when the ratio of the trypsin to sample is about 1:25 (w/w) (between 1:20 to 1:30) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the ratio of enzyme to protein by routine experimentation.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The Office relies on the embodiment from the Peptide Mapping Analysis section described in paragraph 5 of page 169 to allegedly teach steps (i), (iii), (iv), (v), (vi), and (vii). For step (ii), the Office relies on the embodiment of FIG. 3 described in the Drug Distribution section that uses size-exclusion chromatography (SEC). However, the embodiment described in paragraph 5 of page 169 does not use size exclusion chromatography; the embodiment described in paragraph 5 of page 169 discusses a method using capillary electrophoresis (CE) and capillary liquid chromatography (CLC).” (remark, page 6, par 1).
This argument is not persuasive. It is well-established that a reference is not limited to its preferred embodiments. Merck & Co. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Instead, all disclosures therein must be evaluated for what they would have fairly suggested to one of ordinary skill in the art. In re Boe, 355 F.2d 961,965 (CCPA 1966).  In this case, Wakankar teaches using desalting column (size-exclusive column) before mass spectrum analysis (using size-exclusion chromatography coupled to mass spectrometry, SEC/ESI-MS) (Fig. 3), in order to purify antibody-drug conjugate compound and reduce salt concentration. Therefore, Wakankar would have fairly suggested, to one of ordinary skill in the art, exposing the sample to de-salting (size-exclusion Chromatography) before mass spectrum analysis (SEC/ESI-MS) (Fig. 3), in order to purify antibody-drug conjugate compound and reduce salt concentration.
Applicant argues that “Similar to the Office’s treatment of Step (ii), the Office relies on a different embodiment of using UV/VIS spectroscopic analysis described on page 163, paragraph one to allegedly teach or suggest step (vii). However, the Office Action fails to describe how the embodiment on page 163 using UV/VIS is combined with the embodiment in the Peptide Mapping Analysis section describing a method using CE and CLC.” (remark, page 6, par 3).
This argument is not persuasive. While Wakankar teaches quantifying the site occupancy ratio (moles of drug per mole of antibody) in the sample by determining the 
Applicant argues that “The Office has failed to show how Wakankar on page 163, paragraph one teaches or suggests determining an amount of conjugated peptide and unconjugated peptide based on UV/VIS absorbance. Moreover, the Office has failed to show how Wakankar teaches or suggests determining the ratio of conjugated peptide to unconjugated peptide based on UV/VIS absorbance, (emphasis added).” (remark, page 6, par 4).
Examiner respectfully disagree. In the section of Drug to Antibody Ratio (DAR), Wakankar teaches that “The simplest technique relies on a UV/VIS spectroscopic analysis of the ADC. This method requires that the UV/VIS spectra of the drug and of the antibody have different Amax values. Using the measured absorbances of the ADC and the extinction coefficients of the mAb at its Amax of ~280 nm and the drug at its Amax, the individual concentrations of mAb and drug can be determined by the solution 270 nm” (page 163, par 1). Here, ADC is antibody drug conjugate or drug conjugated antibody. mAb is the total antibody that includes conjugated antibody and unconjugated antibody. Amax is the maximum adsorption wavelength. ADC and mAb have different wavelength of Amax. For example, mAb has Amax at ~280 nm. While conjugated vinca alkaloid, DAVLB (4-desacetylvinblastine) has Amax at 270 nm. Wakankar teaches that by measuring UV absorbance of drug conjugated antibody at its maximum adsorption wavelength (e.g. 270 nm) and UV absorbance of total antibody at its maximum adsorption wavelength (e.g. 280 nm), the individual concentrations of drug conjugated antibody and total antibody (that includes conjugated antibody and unconjugated antibody) can be determined. That leads to the Drug to Antibody Ratio (DAR).
Applicant argues that “The Office alleges that page 169, paragraph 5 of Wakankar teaches analyzing the mass-to-charge ratios of the radical ion fragments. Applicant believes the Office is relying on Wakankar’s disclosure of ESI-TOF-MS being used to identify the linker-modified sites based on their characteristic mass difference of 174 Da. (emphasis added). Applicant respectfully disagrees. 
As emphasized by Applicant, Wakankar’s teaching of using ESI-TOF-MS uses the mass differences, not the mass-to-charge ratio as recited in the pending claims. In reviewing Wakanka. Applicant did find any teaching or suggestion for analyzing the mass-to-charge ratios of the radical ion fragments. Therefore, the Office has failed to provide support that Wakankar teaches or suggest step (vi). Applicant respectfully requests the Office to withdraw the rejection of the pending claims.” (remark, page 7-8).
Examiner respectfully disagrees. The mass spectrometer measures mass to charge ratio (m/z) instead of mass. The unit of the horizontal axis of a mass spectrum is mass to charge ratio (m/z). Therefore, Wakankar teaches (v) detecting the mass-to-charge ratios (m/z peak) associated with the radical ion fragments (TOF-MS) in the mass spectrum (page 169, par 5); (vi) analyzing the mass-to-charge ratios (m/z peak) of the radical ion fragments in the mass spectrum (page 169, par 5).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797